Title: To George Washington from James McHenry, 2 February 1783
From: McHenry, James
To: Washington, George


                        
                            Dear General
                            Baltimore 2 Feby 1783.
                        
                        One of the best old ladies in the world who has one of the cleverest young ladies for a daughter has
                            requested my endeavours for the recovery of a negroe man of hers in your army. I inclose you a note of hers on the
                            subject, and have to intreat your Excellency that you will order an enquiry and have the negroe restored. I recollect to
                            have been told by Major Reed in Virginia something of this affair but at that time I could not take the necessary steps to
                            have justice done to the good old lady. I need not add if Mrs Dulany is known to your Excellency how much it will oblige
                                me to see the negroe restored on account of her great virtues, and because it
                            will be a real relief. With the greatest respect I have the honor to be your Excellys most obt St
                        
                            James McHenry
                        
                     Enclosure
                                                
                            
                                Sir
                                Jany 16th 1783
                            
                            I had a likely Negroe man, aged twenty one yrs, who inlisted at the head of Elk, in Oct., or Novr 1781, in
                                the Marquis’s department—The Regiment commanded by Col. Voes. the Captns name Bradford I have been informed that an
                                application to you might be of service; which I hope will excuse me for troubling you on the subject. if it is
                                convenient to you to assist me on this occasion I shall be infinitely oblig’d and am with great respect Sir Yor
                                Obedient Servt
                            
                                Mary Dulany
                            
                        
                        
                    